Exhibit 10.7
HARD ROCK HOTEL HOLDINGS, LLC
CLASS C PROFITS INTEREST AGREEMENT
THIS CLASS C PROFITS INTEREST AGREEMENT (this “Agreement”) is made and entered
into as of September 10, 2008 (the “Effective Date”), by and between Hard Rock
Hotel Holdings, LLC, a Delaware limited liability company (the “Company”), and
Randy Kwasniewski (“Participant”). Capitalized terms used in this Agreement but
not otherwise defined herein shall have their respective meanings set forth in
the Plan and the LLC Agreement (each as defined below), as applicable.
THE PARTIES HERETO AGREE AS FOLLOWS:
1. Issuance of Award. In consideration of Participant’s agreement to provide
services to or for the benefit of the Company and its Subsidiaries, effective as
of the Effective Date, the Company hereby (a) issues to Participant an Award
which represents 100,000 Class C Units of the Company (the “Award”), and (b) if
not already a Member, admits Participant as a Member of the Company, in
consideration of Participant’s agreement to provide services to the Company and
its Subsidiaries on the terms and conditions set forth herein, in the Hard Rock
Hotel Holdings, LLC 2008 Profits Interest Award Plan (as amended, modified or
supplemented from time to time, the “Plan”) and in the Second Amended and
Restated Limited Liability Company Agreement of Hard Rock Hotel Holdings, LLC,
dated as of May 30, 2008, as amended on August 1, 2008, and as further amended,
modified or supplemented from time to time (the “LLC Agreement”), and upon
execution of a Form of Joinder to the LLC Agreement, in the form attached hereto
as Exhibit B. The Company and Participant acknowledge and agree that the Class C
Units are hereby issued to Participant for the performance of services to or for
the benefit of the Company and its Subsidiaries in his or her capacity as a
Member or in anticipation of Participant becoming a Member. Participant
acknowledges that the Company from time to time may issue or cancel (or
otherwise modify) Class C Units in accordance with the terms of the Plan or LLC
Agreement. Participant further acknowledges that this agreement and the LLC
Agreement substantially restrict the Transfer of Class C Units, and provide for
drag along rights, cancellation provisions and other provisions that impact
ownership of the Class C Units.
2. Vesting, Termination of Employment, and Repurchase Right.
2.1 Vesting.
Subject to Section 2.2 and 2.3 below, the Award shall vest as follows:
(a) In the event that the Expansion Project is completed on or prior to
December 31, 2009 in accordance with the Approved Development Budget at a cost
at or below the Approved Development Budget Target for the Expansion Project,
50% of the Class C Units covered by the Award shall vest on the date of
completion of the Expansion Project. In the event that the Expansion Project is
not completed on or prior to December 31, 2009 in accordance with the Approved
Development Budget at a cost at or below the Approved Development Budget Target
for the Expansion Project, 50% of the Class C Units covered by the Award (and
the proportionate amount of Participant’s Capital Account balance attributable
to such Class C Units) shall automatically and without further action be
cancelled and forfeited as of the earlier of the date of completion of the
Expansion Project or December 31, 2009, and Participant shall have no further
right or interest in or with respect to such Class C Units (or such
proportionate amount of Participant’s Capital Account balance).

 

 



--------------------------------------------------------------------------------



 



(b) In the event that the Expansion Project is completed on or prior to June 30,
2010 in accordance with the Approved Development Budget at a cost at or below
the Approved Development Budget Target for the Expansion Project, 50% of the
Class C Units covered by the Award shall vest on the date of completion of the
Expansion Project. In the event that the Expansion Project is not completed on
or prior to June 30, 2010 in accordance with the Approved Development Budget at
a cost at or below the Approved Development Budget Target for the Expansion
Project, 50% of the Class C Units covered by the Award (and the proportionate
amount of Participant’s Capital Account balance attributable to such Class C
Units) shall automatically and without further action be cancelled and forfeited
as of such date, and Participant shall have no further right or interest in or
with respect to such Class C Units (or such proportionate amount of
Participant’s Capital Account balance).
(c) All determinations and interpretations relating to the vesting of the
Class C Units (including, without limitation, determinations and interpretations
with respect to whether and when the Expansion Project has been completed and
whether the Expansion Project was completed at a cost at or below the Approved
Development Budget Target in accordance with the Approved Development Budget)
shall be made by the Committee, and all determinations and interpretations made
by the Committee in good faith shall be final and binding upon Participant, the
Company and all other interested persons.
(d) Vesting Upon Sale of the Company. In the event that a Sale of the Company
occurs prior to December 31, 2010 and Participant remains an Employee until the
closing date of the Sale of the Company, 100% of the remaining outstanding
unvested Class C Units covered by the Award (not cancelled or forfeited prior to
such date) shall vest immediately prior to the Sale of the Company.
2.2 Effect of Termination of Service on Unvested Units.
In the event of Participant’s Termination of Employment for any reason, the
Award and all Class C Units, to the extent not vested as of the date of
termination (the “Termination Date”) (and the proportionate amount of
Participant’s Capital Account balance attributable to such Class C Units), shall
thereupon automatically and without further action be cancelled and forfeited,
and Participant shall have no further right or interest in or with respect to
such unvested Class C Units (or such proportionate amount of Participant’s
Capital Account balance). No portion of the Award and no Class C Units which are
unvested as of Participant’s Termination of Employment shall thereafter become
vested.
For purposes of this Agreement, references to Participant’s “employment with the
Company,” “Termination of Employment” with the Company, and similar terms shall
refer to Participant’s provision of services and performance of duties as the
President and Chief Operating Officer of Hard Rock Hotel, Inc.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding any other provision to the contrary in the LLC Agreement, the
Plan, this Agreement or any employment or other agreement with Participant,
“Cause” shall never exist at any time or under any circumstances for purposes of
this Agreement.
2.3 Effect of Termination of Service on Vested Class C Units.
(a) Company’s Repurchase Right.
(i) In the event of Participant’s Termination of Employment for any reason, the
Company shall have the right, for a period equal to 180 days following the later
of the Termination Date or December 31, 2010 (the later of the Termination Date
or December 31, 2010, the “Repurchase Right Date”), to purchase from
Participant, or Participant’s personal representative, as the case may be, any
or all of the vested Class C Units then owned by Participant at a price per
Class C Unit equal to the Repurchase Price (as defined below) (the “Repurchase
Right”). The “Repurchase Price” shall equal the greater of (A) the per unit
value of such Class C Units calculated by the Company based on the amount of
Participant’s Capital Account balance attributable to such Class C Units as of
the Repurchase Right Date, assuming a deemed liquidation of the Company on the
Repurchase Right Date at an enterprise value of the Company equal to the excess,
if any, of (x) ten (10) times the Company’s aggregate EBITDA for the four
completed fiscal quarters ending on or immediately preceding the Repurchase
Right Date, minus (y)  the Company’s total debt as of the Repurchase Right Date
determined in accordance with GAAP applicable to the operation of hotels and
with the Uniform System, or (B) the fair market value of such a Class C Unit as
of the Repurchase Right Date determined by a Qualified Appraiser selected by the
Company, provided that, within 10 calendar days after the Company’s delivery of
a Repurchase Notice (as defined below), Participant provides written notice to
the Company that Participant wishes to compel the Company to engage a Qualified
Appraiser to value the Class C Units. The Company may exercise the Repurchase
Right by delivering personally or by registered mail to Participant (or his or
her transferee or legal representative, as the case may be), within the
applicable time period specified above, a notice in writing indicating the
Company’s intention to exercise the Repurchase Right and setting forth a date
and manner for closing not later than thirty (30) days from the mailing of such
notice (the “Repurchase Notice”). Upon payment of the foregoing consideration by
the Company to Participant, the Class C Units subject to the Repurchase Right
shall be cancelled by the Company without any further action of Participant.
(ii) The Repurchase Right shall terminate upon the earlier to occur of (A) a
Sale of the Company, or (B) the consummation of the initial sale of common stock
of the Company or its successor to the general public in a firm commitment
underwriting pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended.
3. Transfers.
3.1 Restrictions on Transfers of Class C Units. Subject to Section 3.2 below and
except as provided in Sections 4, 5, and 6 below, Participant shall not Transfer
or Encumber the Award or any Class C Units (the “Transfer Restriction”);
provided, however, that such prohibition shall not apply to any Transfer of the
Award or Class C Units to the Company or any Subsidiary.

 

3



--------------------------------------------------------------------------------



 



3.2 Exception for Permitted Transferees. Anything to the contrary contained in
this Section notwithstanding, the Transfer of the Award or any Class C Units
during Participant’s lifetime to a Permitted Transferee shall be exempt from the
Transfer Restriction. In such case, the Permitted Transferee shall receive and
hold the Class C Units so Transferred subject to the provisions of this Section
and there shall be no further Transfer of such Class C Units except in
accordance with the terms of this Section. Any Transfer of the Award or Class C
Units which is not made in compliance with the Plan, the LLC Agreement and this
Agreement shall be null and void and of no effect, and further, such Award may
be cancelled and forfeited by Participant pursuant to the LLC Agreement.
4. Drag-Along Right.
(a) Right to Cause Sale. If at any time the holders of at least an aggregate
fifty-one percent Membership Interest in the Company and/or their Affiliates
(collectively, the “Majority Holders”) propose to Transfer, directly or
indirectly, in a single transaction or a series of related transactions more
than an aggregate fifty percent Membership Interest in the Company in an
arm’s-length transaction to a bona fide third party that is not an Affiliate of
the Majority Holders (an “Approved Sale”), then the Majority Holders can require
Participant to sell a portion of his or her Membership Interest that is
represented by Class C Units equal to the proportionate share of Membership
Interests being sold by the Majority Holders and all other Members in such
Approved Sale (based upon the total Membership Interests held by the Majority
Holders and all other Members at such time) on substantially the same terms and
conditions (the “Drag-Along Right”); provided, however, that, in the event that
the Morgans Parties (as defined in the LLC Agreement) then own any Membership
Interests, then, as a condition to the Majority Holders’ right to require
Participant to effect such sale, the Morgans Parties must be required to sell
(or must have agreed to sell or otherwise waive any right to sell) a
proportionate share of their Membership Interests in the Approved Sale (the
“Morgans Group Drag Condition”). In the event of an Approved Sale, the Majority
Holders will deliver a written notice to Participant at least twenty days before
entering into a binding agreement with respect to such Approved Sale, specifying
in reasonable detail the identity of the prospective transferee, the amount of
Membership Interests to be Transferred by the Majority Holders, the terms and
conditions of the Approved Sale and whether or not the Majority Holders are
electing to exercise the Drag-Along Right (the “Approved Sale Notice”).
(b) Obligations of Participant. If the consummation of the Approved Sale would
result in a Transfer of 100% of the Membership Interests in the Company, then
the Majority Holders may in their sole discretion elect to cause the Company to
structure the Approved Sale as a merger or consolidation or a as a sale of the
Company’s assets. If such Approved Sale is structured as a merger, consolidation
or a sale of assets, then Participant shall not have any dissenter’s rights,
appraisal rights or similar rights in connection therewith. Participant agrees
to consent to and raise no objections against an Approved Sale. In the event of
the exercise by the Majority Holders of their Drag-Along Right, Participant
shall take all necessary or desirable actions approved by the Majority Holders
in connection with the consummation of the Approved Sale, including the
execution of such agreements and such instruments and other actions necessary to
provide customary representations, warranties, indemnities, covenants,
conditions and other agreements relating to such Approved Sale and to otherwise
effect the transaction; provided, however, that Participant shall not be
required to indemnify the transferee pursuant to such agreements in an amount in
excess of the gross proceeds paid to Participant in connection with the Approved
Sale. Participant shall bear his or her ratable share (based on its percentage
of the aggregate Membership Interests to be sold by all Members) of the out of
pocket costs of the Approved Sale to the extent such costs are incurred for the
benefit of all Members and are not otherwise paid by the Company or the
acquiring party. Costs incurred by Members on their own behalf shall not be
considered costs of the Approved Sale.

 

4



--------------------------------------------------------------------------------



 



5. Tag-Along Right. If the Approved Sale Notice indicates that the Majority
Holders are not exercising the Drag-Along Right, then Participant may elect to
participate in the contemplated Approved Sale by delivering irrevocable written
notice to the Majority Holders within fifteen days after delivery of the
Approved Sale Notice; provided, however, that, in the event that the Morgans
Parties then own any Membership Interests, then, as a condition to Participant’s
right to participate in such sale, the Morgans Parties must have similar rights
(or must have waived any such rights) to participate in the sale of a
proportionate share of their Membership Interests in the Approved Sale (the
“Morgans Group Tag Condition”). If Participant elects to participate in the
Approved Sale, then he or she will be entitled to sell, on the same terms and
conditions specified in the Approved Sale Notice, a portion of his or her
Membership Interests represented by Class C Units equal to the proportionate
share of Membership Interests being sold by the Majority Holders and all other
Members (based upon the total Membership Interests held by the Majority Holders
and all other Members at such time). The Majority Holders shall use their
commercially reasonable efforts to obtain the agreement of the prospective
transferee to the participation of Participant in the contemplated Approved
Sale. If, within fifteen days after delivery of the Approved Sale Notice,
Participant does not provide the Majority Holders irrevocable notice of its
election to participate in the Approved Sale, then the Majority Holders shall be
entitled to Transfer to the prospective transferee the amount of Membership
Interests specified in the Approved Sale Notice on substantially the same terms
and conditions specified therein.
6. Piggyback Registration Rights. In the event the Board elects to convert the
Company to a C-Corporation and register any of its securities under the
Securities Act pursuant to an underwritten initial public offering of the
Company’s securities by the Company and/or its stockholders, the Company will
give written notice (the “Registration Notice”) to Participant of its intention
to effect such a registration at least ten days prior to the anticipated filing
of the registration statement relating to the registration (which notice will
specify the intended method of distribution of the registered shares). Upon the
written request of Participant made within ten days after the receipt of the
Company’s notice, which request shall specify the number of shares converted
from Class C Units of Participant intended to be disposed (the “Requested
Shares”), the Company shall use its commercially reasonable efforts to effect
the registration under the Securities Act of all Requested Shares according to
its intended method of disposition thereof. Notwithstanding the foregoing, if
the lead underwriter(s) advise the Board in writing that marketing factors
require a limitation of the number of shares to be underwritten, then the Board
shall so advise Participant, and the number of shares that may be included in
such underwriting shall be allocated among Participant and all other holders who
have validly exercised piggyback registration rights in connection with such
registration in proportion (as nearly as practicable) to the number of shares
owned and requested to be registered by each such holder, including Participant.
In connection with such registration, Participant shall provide customary
representations, warranties, indemnities, covenants, conditions and other
agreements relating to such registration to the underwriters; provided, however,
that Participant shall not be required to indemnify any underwriter in an amount
in excess of the total price at which Participant’s registered shares were
offered to the public in connection with the registration (net of discounts and
commissions paid by Participant in connection with the registration).

 

5



--------------------------------------------------------------------------------



 



7. Representations, Warranties, Covenants, and Acknowledgments of Participant.
Participant hereby represents, warrants, covenants, acknowledges and agrees on
behalf of Participant and his or her spouse, if applicable, that:
7.1 Investment. Participant is holding the Award for Participant’s own account,
and not for the account of any other Person. Participant is holding the Award
for investment and not with a view to distribution or resale thereof except in
compliance with applicable laws regulating securities.
7.2 Relation to Company. Participant is presently an Employee and in such
capacity has become personally familiar with the business of the Company.
7.3 Access to Information. Participant has had the opportunity to ask questions
of, and to receive answers from, the Company with respect to the terms and
conditions of the transactions contemplated hereby and with respect to the
business, affairs, financial conditions, and results of operations of the
Company.
7.4 Registration. Participant understands that the Class C Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the Class C Units cannot be transferred by Participant other than in
accordance with the terms and conditions set forth in the Plan, this Agreement
and the LLC Agreement and, in any event, unless such transfer is registered
under the Securities Act or an exemption from such registration is available.
The Company has made no representations, warranties or covenants whatsoever as
to whether any exemption from the Securities Act is available.
7.5 Public Trading. None of the Company’s Equity Securities is presently
publicly traded, and the Company has made no representations, covenants or
agreements as to whether there will be a public market for any of its Equity
Securities.
7.6 Tax Advice. The Company has made no warranties or representations to
Participant with respect to the income tax consequences of the issuance of the
Class C Units or the transactions contemplated by this Agreement (including,
without limitation, with respect to the making of an election under Section
83(b) of the Code), and Participant is in no manner relying on the Company or
its representatives for an assessment of such tax consequences. Participant is
advised to consult with his or her own tax advisor with respect to such tax
consequences and his or her ownership of the Class C Units.
7.7 Accredited Investor. Participant is an “accredited investor” as that term is
defined under Regulation D of the Securities Act.

 

6



--------------------------------------------------------------------------------



 



8. Capital Account. Participant shall make no Capital Contribution to the
Company in connection with the Award and, as a result, Participant’s Capital
Account (as defined in the LLC Agreement) balance in the Company immediately
after his or her receipt of the Class C Units shall be equal to zero, unless
Participant was a Member in the Company prior to such issuance, in which case
Participant’s Capital Account balance shall not be increased as a result of his
or her receipt of the Class C Units.
9. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors and assigns of the
parties hereto.
10. Section 83(b) Election. Participant covenants that he shall make a timely
election under Section 83(b) of the Code (and any comparable election in the
state of Participant’s residence) with respect to the Class C Units covered by
the Award. In connection with such election, Participant and Participant’s
spouse, if applicable, shall execute and deliver to the Company with this
executed Agreement, a copy of the Election Pursuant to Section 83(b) of the
Internal Revenue Code, substantially in the form attached hereto as Exhibit A.
Participant represents that Participant has consulted any tax consultant(s) that
Participant deems advisable in connection with the filing of an election under
Section 83(b) of the Code and similar state tax provisions. Participant
acknowledges that it is Participant’s sole responsibility and not the Company’s
to timely file an election under Section 83(b) of the Code (and any comparable
state election), even if Participant requests that the Company or any
representative of the Company make such filing on Participant’s behalf.
Participant should consult his or her tax advisor to determine if there is a
comparable election to file in the state of his or her residence.
11. Taxes. The Company and Participant intend that (i) the Class C Units be
treated as “profits interests” within the meaning of the Code, Treasury
Regulations promulgated thereunder, and any published guidance by the Internal
Revenue Service with respect thereto, including, without limitation, Internal
Revenue Service Revenue Procedure 93-27, as clarified by Internal Revenue
Service Revenue Procedure 2001-43, (ii) the issuance of such interests not be a
taxable event to the Company or Participant as provided in such Revenue
Procedure, and (iii) the LLC Agreement, the Plan and this Agreement be
interpreted consistently with such intent. In furtherance of such intent,
effective immediately prior to the issuance of the Class C Units, the Company
will cause the Gross Asset Value (as defined in the LLC Agreement) of all
Company assets to be adjusted to equal their respective gross fair market
values, and make the resulting adjustments to the Capital Accounts of the
Members, in each case as set forth in the LLC Agreement. The Company may
withhold from Participant’s wages, or require Participant to pay to the Company,
any applicable withholding or employment taxes resulting from the issuance of
the Award hereunder, from the vesting or lapse of any restrictions imposed on
the Award, or from the ownership or disposition of the Class C Units.

 

7



--------------------------------------------------------------------------------



 



12. Non-Competition, Non-Solicitation, and Confidentiality.
12.1 In consideration of and in connection with the grant of the Award to
Participant, Participant agrees that
(a) During the period of Participant’s employment with the Company, Participant
shall not, directly or indirectly, own, manage, join, control, operate, consult
with, render services for, or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, consultant or otherwise with, or in any other manner engage in any
business which, directly or indirectly, competes with, or in any way interferes
with, the hotel casino business of the Company or any of its Affiliates,
including the Morgans Parties (including without limitation, the hotel casino’s
nightclub business, restaurant business, and other businesses), in any part of
the Restricted Territory (any such activity, “Competitive Activity”); and
(b) In the event of termination of Participant’s employment with the Company
(i) for Cause at any time, or (ii) by Participant without Good Reason during the
Covered Period (but excluding any Termination of Employment upon the expiration
of the Covered Period if Participant elects to terminate Participant’s
employment as of the expiration of the Covered Period by notifying the Company,
in writing, of such election not less than 90 days prior to the last day of the
Covered Period then in effect), Participant shall not, during the Non-Compete
Period (as defined below), directly or indirectly engage in Competitive
Activity;
provided, however, that nothing in Section 12.1(a) or (b) shall restrict
Participant from any such activities undertaken for the benefit of the Morgans
Parties or their Affiliates to the extent such activities do not contravene the
provisions of the Property Management Agreement; and provided further, that the
restrictions of this Section 12.1(b) shall not apply prior to the time at which
Participant is licensed by the Nevada Gaming Authorities.
(c) For purposes of this Agreement, (i) “Covered Period” shall mean the period
commencing on the Effective Date and terminating on December 31, 2010; provided,
however, that the Covered Period shall automatically be extended for one
additional year on December 31, 2010 and on each subsequent anniversary thereof,
unless either Participant or the Company elects to terminate Participant’s
employment as of the expiration of the Covered Period then in effect by
notifying the other party, in writing, of such election not less than 90 days
prior to the last day of the Covered Period then in effect, (ii) “Non-Compete
Period” shall mean the greater of (A) the 12 month period immediately following
the Termination Date, or (B) the period during which Participant is entitled to
receive severance payments or benefits from the Company or any of the Morgans
Parties (or, if severance is paid in a lump-sum, the period of time that would
be covered by such severance had it been paid in the form of salary
continuation), provided, however, that the Company may, in its discretion, elect
to extend such period to no later than the two year anniversary of the
Termination Date by providing at least 60 days advance notice to Participant
(or, in the event of a Termination of Employment by Participant, notice within
10 days after Participant notifies the Company of such termination) that it
wishes to extend the Non-Compete Period, in which case the Company shall pay
Participant not to engage in Competitive Activity during such extended period at
a rate equal to no less than Participant’s base salary and bonus (as in effect
as of the Termination Date) for such extended period, and (iii) “Restricted
Territory” shall mean the greater Las Vegas metropolitan area and any territory
within a 25 mile radius thereof. Notwithstanding the foregoing, nothing herein
shall prohibit Participant from being a passive owner of not more than five
percent (5%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as Participant has no active participation in the
business of such corporation. Participant understands that the foregoing
restrictions may limit his or her ability to earn a livelihood in a business
similar to the business of the Company, but Participant nevertheless believes
that he has received and will receive sufficient consideration and other
benefits as an Employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given Participant’s
education, skills and ability), Participant does not believe would prevent him
or her from otherwise earning a living.

 

8



--------------------------------------------------------------------------------



 



12.2 During the period of Participant’s employment with the Company and for a
period of 12 months thereafter, Participant shall not, directly or indirectly,
(i) induce or attempt to induce any employee of the Company to work for, render
services or provide advice to or supply confidential business information or
trade secrets of the Company to any third person, firm or corporation, or in any
way interfere with the relationship between the Company, on the one hand, and
any employee thereof, on the other hand, (ii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company to cease
doing business with the Company, or (iii) in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company, on the other hand; provided, however, that
with respect to the Company’s customers, the foregoing provisions of this
Section 12.2 shall not restrict Participant from any such activities undertaken
for the benefit of the Morgans Parties or their Affiliates to the extent such
activities do not contravene the provisions of the Property Management
Agreement.
12.3 As a condition to the grant of the Award, Participant agrees to execute the
Company’s standard employee non-disclosure, assignment of inventions, and
confidentiality agreement in a form prescribed by the Company.
13. Remedies. Participant shall be liable to the Company for all costs and
damages, including incidental and consequential damages, resulting from a
disposition of the Award which is in violation of the provisions of this
Agreement. Participant acknowledges that a breach by him or her of any of the
covenants or restrictions contained or referenced herein will cause irreparable
damage to the Company, the exact amount of which will be difficult to ascertain.
Accordingly, Participant agrees that if he or she breaches or attempts to breach
any such covenants or restrictions, the Award may be cancelled and forfeited by
Participant pursuant to the LLC Agreement. Notwithstanding any other provision
to the contrary in the LLC Agreement, the Plan or this Agreement, no vested
portion of the Award and no vested Class C Units may be cancelled or forfeited
by Participant pursuant to the LLC Agreement, except as specifically provided in
Section 3.2 above and this Section 13.
14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to any
otherwise governing principles of conflicts of law, except that the laws of the
State of Nevada shall be so applied to Section 12 of this Agreement.

 

9



--------------------------------------------------------------------------------



 



15. Notice of Restrictions. Participant is hereby notified and acknowledges
that:
(a) The offering and sale of the Class C Units have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”). Any transfer of
such securities will be invalid unless a Registration Statement under the
Securities Act is in effect as to such transfer or in the opinion of counsel for
the Company such registration is unnecessary in order for such transfer to
comply with the Securities Act.
(b) The Class C Units are subject to forfeiture, a right of repurchase and to
transferability and other restrictions as set forth in this Agreement and the
LLC Agreement, in each case, as may be amended, supplemented or modified from
time to time, and such securities may not be sold or otherwise transferred
except pursuant to the provisions of such documents.
16. Code Section 409A. Neither the Award nor the Class C Units are intended to
constitute or provide for “nonqualified deferred compensation” within the
meaning of Section 409A of the Code (“Section 409A”), and, provided that
Section 409A of the Code, Treasury Regulations and related Department of
Treasury guidance do not require otherwise, the Company shall not treat the
Award or the Class C Units as nonqualified deferred compensation. However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Committee determines that the Award or the Class C Units may be subject
to Section 409A, the Committee shall have the right, in its sole discretion, to
adopt such amendments to the Plan or this Agreement or take such other actions
(including amendments and actions with retroactive effect) as the Committee
determines are necessary or appropriate either for the Award and the Class C
Units to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.
17. Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same instrument.
18. Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company. This Agreement may not be
assigned by Participant without the consent of the Company in its sole
discretion.
19. Entire Agreement; Amendments and Waivers. This Agreement, together with the
Plan and the LLC Agreement, constitutes the entire agreement among the parties
pertaining to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties. This Agreement may not be amended except in an instrument in writing
signed on behalf of each of the parties hereto and approved by the Committee. No
amendment, supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by the party to be bound thereby. Notwithstanding the
foregoing, the Committee shall have the right to amend this Agreement in
accordance with Section 6.3(b) of the Plan without the consent of Participant or
to the extent that such amendment does not materially adversely impair the
rights of Participant hereunder. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.

 

10



--------------------------------------------------------------------------------



 



20. Third Party Beneficiary. The parties hereto expressly intend that (i) with
respect to Sections 4, 5, and 12, the Majority Holders, and (ii) with respect to
Section 12 and the Morgans Group Drag Condition set forth in Section 4, the
Morgans Parties, be intended third party beneficiaries and shall have standing
to enforce such provisions hereof as if they were a party hereto.
Notwithstanding any provision of this Agreement to the contrary, Sections 4, 5,
and 12 shall not be amended without the express prior written consent of the
Majority Holders, and Section 12 and the Morgans Group Drag Condition set forth
in Section 4 shall not be amended without the express prior written consent of
the Morgans Parties. Notwithstanding the foregoing, at such time as the Majority
Holders or the Morgans Parties cease to own any Membership Interest, the third
party beneficiary rights, enforcement rights and consent rights under this
Section 20 of the Majority Holders or the Morgans Parties, respectively, shall
automatically terminate and be of no further force or effect.
21. Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to exceed the limitations
permitted by applicable law, then the provisions will be deemed reformed to the
maximum limitations permitted by applicable law and the parties hereby expressly
acknowledge their desire that in such event such action be taken. If for any
reason one or more of the provisions contained in this Agreement or in any other
instrument referred to herein, shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, then to the maximum extent permitted by
law, such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement or any other such instrument.
22. Titles. The titles, captions or headings of the Sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.
[Signature page follows]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

            Hard Rock Hotel Holdings, LLC,
a Delaware limited liability company
      By:           Name:           Title:      

Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.

            Participant:           (Sign Name)   

        (Print Name)   

PROFITS INTEREST AGREEMENT

 





--------------------------------------------------------------------------------



 



EXHIBIT A

ELECTION PURSUANT TO SECTION 83(b) OF THE
INTERNAL REVENUE CODE TO INCLUDE IN GROSS
INCOME THE EXCESS OVER THE PURCHASE PRICE,
IF ANY, OF THE VALUE OF PROPERTY TRANSFERRED
IN CONNECTION WITH SERVICES
The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
2008 taxable year the excess (if any) of the fair market value of the property
described below, over the amount the undersigned paid for such property, if any,
and supplies herewith the following information in accordance with the Treasury
regulations promulgated under Section 83(b):
1. The undersigned’s name, address and taxpayer identification (social security)
number are:

     
Name:
   
 
   

     
Address:
   
 
   

     
Social Security #:
   
 
   

The undersigned’s spouse’s name, address and taxpayer identification (social
security) number are (complete if applicable):

     
Name:
   
 
   

     
Address:
   
 
   

     
Social Security #:
   
 
   

2. The property with respect to which the election is made consists of 100,000
Class C Units (the “Award”) of Hard Rock Hotel Holdings, LLC, a Delaware limited
liability company (the “Company”), representing an interest in the future
profits, losses and distributions of the Company.
3. The date on which the above property was transferred to the undersigned was
September 10, 2008, and the taxable year to which this election relates is 2008.
4. The above property is subject to the following restrictions: (a) forfeiture
and/or a right of repurchase by the Company if the undersigned ceases to be an
employee of, or consultant to, the Company, and (b) certain other restrictions
pursuant to the Class C Profits Interest Agreement evidencing the Award and the
Second Amended and Restated Limited Liability Company Agreement of Hard Rock
Hotel Holdings, LLC, dated as of May 30, 2008, as amended on August 1, 2008, and
as further amended, modified or supplemented from time to time, should the
undersigned wish to transfer the Award (in whole or in part).

 

A-1



--------------------------------------------------------------------------------



 



5. The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) is $0.
6. The amount paid for the above property by the undersigned was $0.
7. A copy of this election has been furnished to the Company, and the original
will be filed with the income tax return of the undersigned to which this
election relates.

     
Date:                     , 2008
   
 
   
 
  Participant
 
   
Date:                     , 2008
   
 
   
 
  Participant’s Spouse

 

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF JOINDER
The undersigned is executing and delivering this Joinder Agreement pursuant to
the Second Amended and Restated Limited Liability Company Agreement of Hard Rock
Hotel Holdings, LLC (the “Company”), dated as of May 30, 2008, as amended on
August 1, 2008, and as further amended, modified or supplemented from time to
time (the “LLC Agreement”).
By executing this Joinder Agreement and delivering it to the Company, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of the LLC Agreement in the same manner as if the
undersigned were an original signatory to such agreement, and all of the
undersigned’s Class C Units of the Company shall be subject to the terms and
conditions of the LLC Agreement.
By executing this Joinder Agreement and delivering it to the Company, the
undersigned hereby represents and warrants that he or she is (you must check one
of the following boxes): o not married; OR o married and is concurrently
herewith delivering a completed and signed Consent By Spouse to the Company.
Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of                                         , 2008.

     
Participant:
   
 
   
 
(Sign Name)
   
 
   
 
(Print Name)
   
 
   
ACKNOWLEDGED & ACCEPTED:
HARD ROCK HOLDINGS, LLC
   

                  By           Name:           Its:       

 

B-1



--------------------------------------------------------------------------------



 



CONSENT BY SPOUSE
I acknowledge that I have read the Class C Profits Interest Agreement (as
amended, modified or supplemented from time to time, the “Agreement”), by and
between Hard Rock Hotel Holdings, LLC (the “Company”), and my spouse,
                                         and the Hard Rock Hotel Holdings, LLC
2008 Profit Interest Award Plan (as amended, modified or supplemented from time
to time, the “Plan”), and that I know its contents. I am aware that by its
provisions, my spouse agrees to sell, convert, dispose of, or otherwise transfer
his or her Class C Units of the Company (the “Award”) hereunder under certain
circumstances. I hereby consent to such sale, conversion, disposition or other
transfer; and approve of the provisions of this Agreement and any action
hereafter taken by my spouse thereunder with respect to his or her Award, and I
agree to be bound thereby.
I further agree that in the event of my death or a dissolution of marriage or
legal separation, my spouse shall have the absolute right to have my interest,
if any, in the Award set apart to him or her, whether through a will, a trust, a
property settlement agreement or by decree of court, or otherwise, and that if
he or she be required by the terms of such will, trust, settlement or decree, or
otherwise, to compensate me for said interest, that the price shall be an amount
equal to: (i) the Fair Market Value (as defined in the Plan) of the Award;
multiplied by (ii) my percentage of ownership in such interest.
This consent, including its existence, validity, construction, and operating
effect, and the rights of each of the parties hereto, shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
otherwise governing principles of choice of law or conflicts of law.

         
Dated:
 
 
   

     
Participant’s Spouse:
   
 
   
 
(Sign Name)
   
 
   
 
(Print Name)
   

 

B-2